Citation Nr: 0516355	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  04-06 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a respiratory 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel







INTRODUCTION

The veteran, who is the appellant in this case, had active 
military service from February 1955 to June 1958.

This matter arises before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which denied the veteran's claim seeking 
entitlement to service connection for a respiratory 
condition, to include asbestosis.

The appeal is hereby REMANDED. VA will notify the veteran if 
further action is required on his part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is obligated to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim. 38 
U.S.C.A. §§ 5103, 5103A (West 2002). The VA's duty to assist 
also requires that the veteran be afforded a VA examination 
with respect to his disability, which takes into account the 
records of the veteran's prior medical history as well as his 
current disability status before a decision concerning his 
appeal can be made. See Pond v. West, 12 Vet. App. 341, 346 
(1999); Moore v. Derwinski, 1 Vet. App. 401, 405 (1991). 

The veteran contends he was exposed to asbestos during his 
service while onboard his naval aircraft carrier. In July 
1999, the veteran was examined by Dr. J.A.O for his 
respiratory condition. The physician reported a history of 
asbestos exposure and noted that a chest X-ray was found to 
be consistent with asbestosis. The physician noted the risk 
for development of progressive fibrotic interstitial lung 
disease as well as lung and GI carcinoma.

In January 2003, VA conducted a respiratory examination. 
After conducting an X-ray, the examiner offered the opinion 
that it was at least as likely as not that the veteran did 
not have any asbestos related abnormalities in his chest. The 
examiner indicated that his opinion was based on review of 
the current and prior VA X-rays. He also indicated that it 
would be helpful to obtain the previous chest radiograph from 
Barnes Hospital for comparison with the current examination. 
That particular radiographic film and its report has not been 
obtained.

In the January 2003 VA report, the examiner stated that the 
claims folder was reviewed and reported the findings of Dr. 
J.A.O., but did not explain or provide any evidentiary 
support to compare his conclusions to Dr. J.A.O.'s findings. 
The examiner did not state how Dr. J.A.O.'s July 1999 
examination results, which concluded that X-rays were 
consistent with asbestosis, and how the current X-ray 
results, were taken into consideration. The examiner's 
diagnosis did not document the appropriate supporting 
rationale to support the findings. Thus, this case warrants a 
remand to provide the VA examiner the opportunity to provide 
a clarification of the diagnosis and opinion.

Several original radiographic films and associated reports 
also need to be requested and obtained as well. These include 
the X-rays performed in March 1999 by Wood River Township 
Hospital., and reviewed by Dr. J.A.O; the chest X-rays 
performed by Midwest Radiological Associates at Alton 
Memorial Hospital; the two VA X-rays performed, one from the 
Belleville VA Medical Center on April 10, 2002 (the veteran 
indicates the X-rays may have been taken at "JC Hospital," 
presumably to mean John Cochran VA Medical Center), and the 
other by the St. Louis VA Medical Center in January 2003; and 
the chest radiograph from Barnes Hospital referred to by the 
attending VA radiologist in the April 2003 X-ray report.

Under the circumstances described above, additional 
development of the veteran's claim should be accomplished. 
Therefore, in light of the foregoing, further development of 
the record is warranted prior to final appellate 
consideration.

Accordingly, the case is remanded for the following actions:

1.	Obtain the actual radiographic films and reports 
(e.g. X-rays) for the veteran's claim of 
respiratory disability, to include asbestosis, for 
the following. Such efforts much continue until it 
is determined that the requested records do not 
exist or that further attempts to obtain such 
records would be futile. Failures to respond or 
negative replies to any request should be noted in 
writing and associated with the claims folder.

A.	The X-rays performed in March 1999 by 
Wood River Township Hospital., and 
reviewed by Dr. J.A.O;

B.	The chest X-rays performed by Midwest 
Radiological Associates at Alton Memorial 
Hospital; 

C.	The X-ray performed by the Belleville 
VA Medical Center on April 10, 2002. The 
veteran indicates the X-ray may have been 
performed by "JC Hospital" (presumably 
to mean John Cochran VA Medical Center);

D.	The X-ray performed by the St. Louis 
VA Medical Center in January 2003; and 
the,

E.	The chest radiograph from Barnes 
Hospital referred to by the attending VA 
radiologist in the April 2003 X-ray 
report.

2.	After the above has been completed, the 
veteran's claims folder should be returned to the 
VA examiner who conducted the January 2003 VA 
examination. If this physician is not available, 
the claims folder should be returned to a similarly 
qualified examiner. The claims folder, including a 
copy of this REMAND, and all requested and obtained 
radiographic films and reports should be made 
available to the examiner. The examiner is 
requested to review the entire claims folder and 
indicate that such a review was conducted, and 
should include responses to each of the following 
items:
A.	State the diagnoses of all disorders 
of the lung the veteran currently 
has.

B.	For each diagnosis reported in 
response to item A, above, state a 
medical opinion, based on the entire 
record, as to whether it is at least 
as likely as not (i.e., probability 
50 percent, or greater) that the 
disorder is the result of a disease, 
injury, or incident the veteran had 
in service.

C.	Specifically, state whether it is as 
least as likely as not that the 
disorder is the result of the 
veteran's exposure to asbestos while 
serving in the Navy from February 
1955 to June 1958.

3.	Following the above development, the claims file 
and any additional evidence submitted by the 
veteran should be reviewed. If after review it is 
found that additional development or an examination 
is necessary, it should be scheduled. All indicated 
development should be undertaken and the issue of 
entitlement to service connection for a respiratory 
disability, to include asbestosis should be 
readjudicated. If the benefits sought on appeal are 
not granted to the veteran's satisfaction, he and 
his representative must be furnished a Supplemental 
Statement of the Case and afforded an opportunity 
to respond.  

Thereafter if otherwise in order, the case should be returned 
to the Board for further appellate action. The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




